 



Exhibit 10.49
 
NUCRYST PHARMACEUTICALS
Employee Incentive Program
 
 
Revised 2007





--------------------------------------------------------------------------------



 



Contents
 
Overview
 
How the Employee Incentive Program Works
 

•  Plan Objective   •  Performance Period   •  Corporate Performance Measure  
•  Performance Levels

 
How Payouts are Made
 

•  Individual Payout Levels   •  Receiving Your Annual Award

 
Tax Implications
 
More Program Details
 

•  Who’s Eligible   •  Who’s Eligible to Receive a Payout   •  Sale of Part of
Business   •  The Last Word   •  Key Dates

 
Questions and Answers





--------------------------------------------------------------------------------



 



Overview
 
NUCRYST Pharmaceuticals Corp. (“NUCRYST” or the “Company”) is pleased to
introduce this new short-term incentive plan — the Employee Incentive Program —
which is a bonus plan for all employees of NUCRYST and its subsidiaries
(“Participants”) that is designed to reward them for contributing to the
achievement of NUCRYST’s annual goals, as established by the Company (“Annual
Goals”) in any calendar year. The plan is designed to provide greater rewards
for significant or outstanding achievement. The amount each Participant is
eligible to receive under the Program each year (“Annual Award”) is determined
on an annual basis, based on whether and to what extent NUCRYST achieves its
Annual Goals for the relevant calendar year (the “Performance Period”).
 
How the Employee Incentive Program Works
 
Plan Objective
 
While NUCRYST includes competitive base pay and a comprehensive pension and
benefits program as critical components of total compensation, an equally
important component is linking compensation to company performance. The Employee
Incentive Program is a dynamic plan that is intended to accomplish this linkage
by providing employees with an opportunity to share in the corporate success
they help to achieve through their efforts.
 
Performance Period
 
Each calendar year, beginning on January 1 of each year, constitutes a separate
Performance Period.
 
Company Performance Measures
 
Prior to the beginning of each Performance Period, the Company will establish
Annual Goals and financial measures and weightings for each Annual Goal. The
Annual Goals (typically 1 to 6 per year) will have three performance payout
levels: Threshold, Target, and Stretch. These goals and corresponding payout
levels will be communicated on an annual basis to all employees.
 
Individual Payout Levels
 
There are three key performance levels under the Employee Incentive Program
which are as follows:
 

     
Threshold
 
•  the minimum level of performance necessary to earn a payout
   
•  there will be no payout for performance below Threshold
   
•  there is an 80% probability of attaining at least Threshold performance
measures
Target
 
•  the expected level of performance
Stretch
 
•  the level of performance beyond Target that earns the maximum payout
   
•  the largest payout opportunity; there is a 20% probability of attaining
Stretch performance measures


 
Although specific goals are established annually for each of the three levels,
actual results may come in at any number — from below the minimum Threshold
level through to the maximum Stretch level. Typically, the STIP will interpolate
between the three levels: Threshold, Target and Stretch. However, if the Annual
Goal is defined as a milestone, where a definitive goal must be achieved at each
of the three levels, no interpolation is made.
 
How Payouts are Made
 
Annual Award Calculation
 
The Annual Award amount each Participant is eligible to receive in respect of a
Performance Period is determined based upon two circumstances — first, how well
the Company performed relative to the Annual Goals set and second, the
Participant’s position within the Company, as follows:
 

                  Incentive Payout
    (as a % of base salary)     Threshold   Target   Stretch  
Vice Presidents
  20%   40%   70%
Directors/Associate Directors
  10%   20%   40%
Manager/Professional
   5%   10%   20%
•  includes those who have attained full professional status, or are employed in
a profession and have equivalent knowledge through direct field experience
           
Technical/Operating
  2.5%    5%   10%
•  includes technologists, technicians, operators, clerks, secretaries,
analysts, material processors, production assistants and developing
professionals
           







--------------------------------------------------------------------------------



 



Base Salary Defined:  Base salary is your total regular earnings as per your pay
stub, excluding benefits, overtime, and any other special pay.
 
In calculating Annual Awards, if the Company does not achieve the Threshold
performance level for a particular Annual Goal, no payout will be made in
respect of that Annual Goal.
 
Receiving Your Annual Award
 
Annual Awards will be paid out to an eligible Participant by February 28 of the
year following the Performance Period, provided that the Participant is on the
Company payroll at the time of the payment. Payment will be in the form of a
lump-sum cheque.
 
Tax Implications
 
Incentive earnings are considered taxable income in the year you receive your
payout. All applicable taxes will be withheld.
 
More Program Details
 
Who’s Eligible
 
All regular full-time, salaried employees are eligible to participate in this
Program. Regular part-time employees are also eligible, however, their payout
will be prorated based on the hours worked throughout the Performance Period.
Compliance with all NUCRYST policies, guidelines and all applicable laws is a
prerequisite to receiving an Annual Award. A determination that an employee is
not eligible to receive an Annual Award due to his or her failure to demonstrate
compliant behaviour may be made by the Chief Executive Officer and the Chief
Financial Officer.
 
Employees who are hired throughout the Program year will be eligible effective
on their date of hire for the Incentive Program; however, their payout will be
prorated from their date of hire. Any change to an employee’s variable pay level
will also be prorated for the time spent at each level.
 
Temporary, casual and contract employees are not eligible to participate in the
Employee Incentive Program.
 
Who’s Eligible to Receive a Payout
 
To receive an Annual Award from the Incentive Program, you must be actively at
work on the Company payout date — assuming the Program is paying out for the
previous year. For example, if the payout date for the 2007 year is February 25,
2008, you must be on the Company’s payroll on that date. If you have resigned
before that date or been terminated, with or without cause, from employment
before that date you will not be eligible for an Annual Award.
 
There are exceptions: If you retire as defined by the Company pension plans,
become disabled, or go on an approved leave of absence during the year, you will
receive a payout for the portion of the year you worked. If you die during the
Performance Period, your beneficiary will receive a payout for the portion of
the year you worked.
 
Sale of Part of the Business
 
If a part of NUCRYST is sold or spun out during the year, affected employees
will receive a payout at the Target level. You will receive the payout for the
portion of the year you were an employee of NUCRYST.
 
The Last Word
 
NUCRYST’s Employee Incentive Program is designed to reward you when the Company
meets or exceeds its Annual Goals. With this Program, you have the opportunity
to increase your cash compensation when the Company does well. And in those
years when business targets are not met, you continue to earn a competitive base
salary. Both the base pay and incentive pay plans work together to reward you
for your contribution to NUCRYST’s success.
 
Key Dates
 

     
Corporate Performance Measures Set
  Fourth Quarter for next Program year
Individual Performance Measures Set
  Fourth Quarter for next Program year
Performance Updates
  Quarterly
Incentive Program Payouts
  Prior to February 28







--------------------------------------------------------------------------------



 



Questions and Answers
 
Q: Who is eligible to participate in the Program?
 
A: Eligibility for participation in the Incentive Program is established as
follows:
 

  •  Employees:  Designated employees of the Company     •  New hires:  prorated
based on start date     •  Regular part-time:  prorated based on time worked in
a given year     •  Leave of Absence:  prorated based on time worked in a given
year     •  Involuntary Leave-Short Term Disability:  prorated for any absence
that exceeds 2 months of continuous absence or 40 working days in a calendar
year     •  Eligible Retirement:  prorated based on time worked     • 
Resignation or Termination (with or without cause):  no payout     • 
Death:  prorated based on time worked during the year; payout to eligible
beneficiary or estate     •  Employment:  must be on company payroll on payout
date     •  Temporary and casual, including summer students:  not eligible to
participate     •  Contract employees:  not eligible to participate (the
incentive may be built into a long term contract at the time of hire)

 
Q: How does the plan work?
 

A:  The Employee Incentive Program features the setting of specific Annual Goals
(from 1 to 6 goals) each year that support the achievement of the overall
business strategy. Three levels of measurements are established for each goal:
Threshold, Target, and Stretch. The plan is designed so company performance must
meet at least the Threshold level for each goal in order for employees to
receive payouts.

 
Q: Is there a chance the Employee Incentive Program will not pay out?
 

A:  Yes. If the Threshold corporate measure is not attained in respect of each
Annual Goal, you will not receive a payout.

 
Q: Will all employees receive the same payout?
 

A:  The amount of payout an employee receives is based on two circumstances —
first, how well the corporation performed relative to the measures set. Second,
the actual payout amount received will depend on the employee’s position within
the Company: Vice President (from 20% to 70% of their base earnings),
Director/Associate Director (from 10% to 40% of their base earnings)
Manager/Professional (from 5% to 20% of their base earnings), or
Technical/Operating/Clerical (from 2.5% to 10% of their base earnings).

 
Q: How much can I expect to earn?
 

A:  The payout will be a percentage of your base salary and will be determined
based on the level of results attained for each of the Annual Goals set by the
Company and on your position within NUCRYST, as follows:

 

                  Threshold   Target   Stretch  
Vice President
  20%   40%   70%
Manager/Professional
  10%   20%   40%
Manager/Professional
   5%   10%   20%
Technical/Operating
  2.5%    5%   10  


 
The plan will therefore payout anywhere from the minimum Threshold level within
the measure to the maximum Stretch level within the measure.
 
Q How will my payout be calculated if I receive a salary increase during the
year?
 

A  Your regular earnings as reported on your paystub will be used to calculate
your payout. Regular earnings at the end of the year will have taken into
account any changes to your regular earnings, such as a salary increase. Regular
earnings excludes any overtime, premiums, bonuses or taxable benefits.





--------------------------------------------------------------------------------



 



 
Q What if my variable pay level changes during the year?
 

A  Your payout will be prorated for the time spent at each level. So, if you
were at a 5% Technical/Operating level and were increased to the
Manager/Professional Level of 10% on July 1st, your payout would be prorated
6 months at the 5% level and 6 months at the 10% level.

 
Q: How many decimal points will we use on our calculations for variable pay?
 

A:  The percentage payout will be calculated using 1 decimal point. Eg. (5.32%
will be 5.3%) and (5.35% will be 5.4%).

 
Q: Why are there two levels of payout based on the position of the employee?
 

A:  If we hit at least the minimum Threshold level and there is a payout, the
amount each employee receives will depend on their position within the Company.
This decision was made based on comparative market practices. We went to the
external market and looked at our comparator companies to see what they were
doing in terms of distributing a payout.

 
We found that for most companies, the higher the level of responsibility for the
individual, the higher the portion of variable pay within the individual’s total
compensation package. We designed our Incentive Program to reflect this market
practice.
 
Q: How are the actual numbers established for each of the three measures
(Threshold, Target and Stretch)?
 

A:  The measures are set based on input from a variety of sources: industry
data, financial reports, past performance, senior business leaders, the
Executive team, the Board of Directors and, of course, employees.

 
Q: How are the numbers finalized?
 
A: The measures are finalized based on the probability of actually attaining the
set measures, as follows:
 

  •   Threshold — there is an 80% probability the measure will be attained    
•   Target — the expected outcome     •   Stretch — there is a 20% probability
the measure will be attained

 
Q: How will the plan payout for measures attained between the three levels —
Threshold, Target and Stretch?
 

A:  As an example, if the goal is to increase revenue by 5% (Threshold), 10%
(Target), and 25% (Stretch), we see that the plan will payout as long as the
revenue increases anywhere from 5% to 25%. The plan is designed so that
performance levels attained between the Threshold, Target and Stretch measures
will be interpolated to determine the payout levels.

 
Some measures may include “milestone” measures which are specific results that
must be attained at Threshold, Target and Stretch levels before any payout is
made. These milestone measurements will not be subject to interpolation.
 
Q: Will the measures change each year?
 

A:  Most Likely. As our business strategy changes, it may be necessary to change
the corporate measure to support our corporate objectives. The intent is to set
measures that are appropriate for the business strategy, measures that may
change as the strategy changes.

 
In any case, we will not set corporate or business unit/subsidiary measures that
are not reasonably attainable. This is why we set a range of targets (Threshold,
Target and Stretch), so that there is a good chance (80%) at least Threshold
will be attained and a payout will result. And, once a plan year begins, we do
not intend to change the measures midway through the plan year, unless there is
a substantial change in our business.
 
Q: How will we know how well we are doing?
 

A:  We are committed to timely, effective communication to ensure that all
employees know exactly where we stand relative to our targets. Business
unit/subsidiaries will provide updates with respect to their performance. In
this way, we can support our collective efforts to reach our maximum payout
targets.

 
Q: Will I receive cash?
 

A:  Payout will be cash paid out by separate cheque in addition to your regular
paycheque. Applicable income taxes will be withheld.





--------------------------------------------------------------------------------



 



 
Q: When will I get paid?
 

A:  NUCRYST will make every effort to pay out before the end of February
following the completion of the previous year’s plan. This will allow enough
time for the financial results to be calculated and cheques to be issued before
the close of the RRSP season.

 
Q: What happens if I take a voluntary leave of absence?
 

A:  If you take a voluntary leave of absence, retire as defined by the Company
pension plans, or die during the Program year, you will receive a payout based
on your regular earnings as reported on your pay stub.

 
Q What happens if I go on Short Term Disability during the year?
 

A  When an employee’s total accumulated involuntary leave or short term
disability exceeds 2 months of continuous absence or 40 working days in the
calendar year, an employee’s Variable Pay will be prorated. In the event that
the employee returns to work on a partial work schedule, the Variable Pay will
be prorated to the work schedule. It is the Manager/Supervisor’s responsibility
to track and maintain accurate records of the absence.

 
Q: What happens if I terminate my employment near the end of the Program year,
or in early January?
 

A:  You must be actively at work on the Company payout date. If you have
resigned or you have been terminated, whether with or without cause, from
employment prior to the payout date you will not receive any payout. The
exceptions are outlined in the previous question.

 
Q: What happens if part of the business I work in is sold or spun out during the
year?
 

A:  You will receive a payout at the Target level. The payout will be for the
portion of the year you were an employee of NUCRYST. For example, if the sale or
spin out transaction is effective May 1, you will receive 4/12 X the Target
level X your regular earnings as on your pay stub.

 
Q: How will the plan be maintained?
 

A:  The plan and its outcomes will be reviewed at the end of each year by the
Executive Team to ensure it continues to reflect business performance and
priorities.

